

113 HR 3882 IH: National Security Agency Accountability Act
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3882IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. Carney introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Comptroller General to produce annual reports on programs under the Foreign Intelligence Surveillance Act of 1978.1.Short titleThis Act may be cited as the National Security Agency Accountability Act.2.Annual report by the Comptroller General on programs under the Foreign Intelligence Surveillance Act of 1978(a)ReportTitle VI of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871 et seq.) is amended by adding at the end the following new section:602.Annual report by the Comptroller General(a)ReportThe Comptroller General of the United States shall annually submit to the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate a report on the effectiveness of the programs and activities carried out under this Act.(b)ContentsEach report under subsection (a) shall include—(1)an analysis of the restrictions placed on access to information obtained under this Act;(2)the number of incidents of non-compliance with this Act or any rule, regulation, policy, or procedure to carry out this Act;(3)a description of actions taken in response to incidents of non-compliance described in paragraph (2);(4)a description of the minimization procedures used to carry out each provision of this Act;(5)a description of how such minimization procedures are verified to be in use and effective;(6)the number of applications made under each appropriate provision of this Act, the number of such applications approved by a court, and the number of times such applications resulted in an oral argument before the court;(7)the number of times employees of or contractors to the National Security Agency search information acquired under this Act; and(8)any other information the Comptroller General considers appropriate.(c)Public disclosureAt the time of submission of each report required under subsection (a), the Comptroller General shall make publicly available an unclassified summary of such report..(b)Table of contents amendmentThe table of contents in the first section of the Foreign Intelligence Surveillance Act of 1978 is amended by inserting after the item relating to section 601 the following new item:Sec. 602. Annual report by the Comptroller General..